DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on July 11, 2022 for the patent application 17/061,546 filed on October 1, 2020. Claims 1, 4-6, 9-11, 14-16, 19 and 20 are amended. Claims 1-20 are pending. The first office action of February 14, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an athletic performance training and assessment system” (i.e. a machine) and claim 11 is directed to “a method of athletic performance training and assessment” (i.e. a process),  hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “athletic performance training and assessment,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“receiving, one or more demographic characteristics of an athlete and a selection of an athletic training drill by the athlete; 
calculating a reaction time of the athlete by comparing a baseline score measured prior to commencement of the athletic training drill with a time stamp of a first peak value above the baseline score after commencement of the athletic training drill; 
receiving a plurality of pressure readings comprising a strike magnitude and strike timestamp and calculating an impact score for the athlete; and 
calculating an athlete ranking based on the reaction time and the impact score; 
transmitting the athlete ranking and data collected for the athlete during the athletic training drill to an athlete database; 
displaying the athlete ranking and athletic drill training data; and 
assigning an athletic training drill based on at least one of the athlete ranking and the athletic drill training data previously collected.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computerized mobile device comprising: an input device; an accelerometer; a gyroscope; a magnetometer; a processor; a pressure sensor; a wireless interface; and a display,” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “athletic performance training and assessment,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computerized mobile device comprising: an input device; an accelerometer; a gyroscope; a magnetometer; a processor; a pressure sensor; a wireless interface; and a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computerized mobile device comprising: an input device; an accelerometer; a gyroscope; a magnetometer; a processor; a pressure sensor; a wireless interface; and a display” as described in para. [0066] of the Applicant’s written description as originally filed provides the following:. 
“[0066] In some embodiments, an athlete may utilize his or her own computerized device such as a smart phone, tablet, fitness tracker, etc. that is equipped with one or more of the following sensors: an accelerometer; a gyroscope, a barometer, a temperature sensor, a magnetometer, and a multi-axis orientation sensor.”
As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer and smartphone technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-10 and 12-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-10 and 12-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 11. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on July 11, 2022 related to claims 1-20 are fully considered, but are not persuasive.  

Claim Objections
The Applicant respectfully argues “Claims 1-10 are objected to due to various informalities. Appropriate correction has been made. Accordingly, Applicant respectfully requests that the objections be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objections are withdrawn. 

Rejections Under 35 U.S.C. § 101
1. The Claims Are Patent-Eligible When Considered Under the 2019 Revised Patent Subject Matter Eligibility Guidance
The Applicant respectfully argues “Clearly, the athletic performance training and assessment system and processes recited in the claims are not abstract ideas. Although the preamble recites "athletic performance training and assessment," that single phrase does not define what the claim is directed to. Rather, the claims recite a more particularized idea characterized by electronic sensing and computerized dynamic generation of driver tests.”
The Examiner respectfully disagrees. The Applicant’s claims recite an abstract idea that is in the form of “certain methods of organizing human activity” or “mental processes,” and applies the abstract idea to generic, routine and conventional hardware in order to carry the abstract idea out. As such, the argument is not persuasive.

The Applicant respectfully argues “Such illustrative features add context to the claimed invention, and steer the claims clear of simply reciting an abstract idea. Instead, by providing such detail and context while relying on specific hardware, a person of ordinary skill would understand the claims to be directed to a particular electronic configuration for an athletic performance training and assessment system. To argue otherwise would be to simply take the preamble of the claim and nothing more. Moreover, as recited, the claimed system is configured to perform a process that a human could not practically do in his or her mind. For example, and as noted above, the claims clearly recite the use of electronic sensors, including a magnetometer, accelerometer, and pressure sensor. This could not be performed manually or as a mental process by a human being. Using this data, the claimed invention then dynamically constructs a training regimen for an athlete. Again, this is not a mental process, nor could it be. A human would need to be able to process the raw sensor data from these electronic components in a practical manner (e.g., sufficiently fast) in order to dynamically generate or select training drills designed to improve the athlete’s ranking. Accordingly, Applicant submits that when the claimed features are considered as a whole, it would be clear to a person of ordinary skill that the claims are not directed to certain methods of organizing human activity, mental processes or any other category of abstract idea. For at least these reasons, Applicant submits that claims 1 and 11 are not directed to an abstract idea.”
The Examiner respectfully disagrees. First, the Applicant’s “particular electronic configuration” is merely a ubiquitous electronic device commonly found in today’s computerized age. This is clearly evidenced in the Applicant’s written description of the specification as originally filed at para. [0066], which discloses the following: “[0066] In some embodiments, an athlete may utilize his or her own computerized device such as a smart phone, tablet, fitness tracker, etc. that is equipped with one or more of the following sensors: an accelerometer; a gyroscope, a barometer, a temperature sensor, a magnetometer, and a multi-axis orientation sensor.”
Second, with regard to “the claimed system is configured to perform a process that a human could not practically do in his or her mind,” the argument is irrelevant. MPEP §2106 under “II. Certain Methods Of organizing Human Activity,” certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. As applied in this case, a person interacting with a computer for “athletic performance training and assessment” reasonably constitutes identifying the Applicant’s claims as an abstract idea in the form of “certain methods of organizing human activity.” 
Likewise, it is worth noting in MPEP §2106 under “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). As such, the argument is not persuasive.

The Applicant respectfully argues “Thus, to any extent the claims are directed to "athletic performance training and assessment," and to any extent this idea is considered abstract, this idea is clearly tied to a specific implementation and integrated into a practical application. For example, claim 1 recites multiple, specific, detailed, unique steps and components for dynamically measuring and athlete’s performance and creating a specified training regimen.”
The Examiner respectfully disagrees. The Applicant’s claims are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). As such, the argument is not persuasive.

The Applicant respectfully argues “In other words, claims 1 and 11 do not monopolize every possible "athletic performance training and assessment" but instead are limited to a practical application of doing so, including particular steps relying on particular electronic devices and performed in a particular order. The additional features identified are not merely "insignificant extra-solution activity." Rather, they are integral features of the invention that recite how various processes are performed and describe concrete steps performed based on a generated output. When considered with other claim features, particularly how the features "interact and impact each other," the claims clearly recite a practical application of "athletic performance training and evaluation." Therefore, claims 1 and 11 are not "directed to" a judicial exception, and thus is patent eligible. See 2019 Guidance at 13.”
The Examiner respectfully disagrees. The Applicant’s argument is misguided as to the proper analysis of a “Practical Application” as required under Step 2A, Prong 2. Specifically, the Applicant’s argument appears to describe claimed utility, which is not the test. Instead, the Applicant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 
Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Applicant’s claims are not providing any technological advancement as described in the first four bulleted factors. Again, the Applicant’s claims are merely claimed to use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. As such, the argument is not persuasive.

2. The Office Action fails to provide an adequate Step 2B analysis
The Applicant respectfully argues “The Office Action, however, fails to perform an adequate Step 2B analysis. "Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself." MPEP 2106.05. Yet the Office Action merely recites conclusory language without actually considering or addressing the unique, specific ordered combination of features recited in claim 1.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and fails to specifically articulate “the unique, specific ordered combination of features recited in claim 1.” As such, the argument is not persuasive.

The Applicant respectfully argues “In short, the Office simply cherry picks specific words and phrases, without analyzing any of the additional qualifying language recited in the claims. The Office's Step 2B analysis short-circuits the full consideration the claimed features that Applicant is due. The Office does not assert, much less demonstrate, that such features are generic, well-known and conventional. The Office Action's failure to perform the required Step 2B analysis renders the Section 101 rejection deficient. See MPEP § 2106.05(a) (noting that "it is critical that examiners look at the claim 'as a whole,' in other words, the claim should be evaluated 'as an ordered combination, without ignoring the requirements of the individual steps'"). The Office conveniently chooses features which it believes are well- understood, routine and conventional, while ignoring the remainder of the claim language including "calculat[ing] a reaction time of the athlete using data obtained from the gyroscope, magnetometer, and accelerometer, by comparing a baseline score measured prior to commencement of the athletic training drill with a time stamp of a first peak value above the baseline score after commencement of the athletic training drill,” “receiv[ing] a plurality of pressure readings from a pressure sensor comprising a strike magnitude and a strike time stamp and calculate an impact score for the athlete,” and “calculat[ing] an athlete ranking based on the reaction time and the impact score.".”
The Examiner respectfully disagrees. The Examiner’s rejection clearly identified the generic, well-known, and conventional data gather computing elements as claimed. Further, the rejection also cited as evidence the Applicant’s own written description of the specification as originally filed that described the generic, well-known, and conventional data gather computing elements as claimed. Specifically, para. [0066] provides that “an athlete may utilize his or her own computerized device such as a smart phone, tablet, fitness tracker, etc. that is equipped with one or more of the following sensors: an accelerometer; a gyroscope, a barometer, a temperature sensor, a magnetometer, and a multi-axis orientation sensor.” It is reasonably understood that “a smart phone, tablet, fitness tracker, etc.” equipped and configured with “one or more of the following sensors: an accelerometer; a gyroscope, a barometer, a temperature sensor, a magnetometer, and a multi-axis orientation sensor,” clearly demonstrates that the Applicant is not providing anything new or “significantly more.” Instead, the Applicant’s claims recite an abstract idea applied to a common computing device. As such, the argument is not persuasive.

The Applicant respectfully argues “The Office Action fails to provide any such support and fails to address all of the actual language of the claims. Instead, the Office Action merely provides conclusory statements that attempt to genericize some features of the claims and provide support for an assertion that the genericized features are well-understood, routine and conventional. These conclusory statements fail to address the recited features of the claim, alone and in combination and are insufficient to support an assertion that the claims do not recite significantly more than the abstract idea.”
The Examiner respectfully disagrees. The Examiner clearly met his burden as required by the “Changes in Examination Procedure Pertaining to Subject Matter Eligibility (April 19, 2018) ("Berkheimer Memo"). Specifically, the Examiner provided evidence which expressly supports a rejection in writing with, “1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements.” Again, the Examiner cited to para. [0066] and has subsequently met his burden by doing so. As such, the argument is not persuasive.

The Applicant respectfully argues “The Office Action's failure to perform the required Step 2B analysis renders the Section 101 rejection deficient. See MPEP § 2106.05(a) (noting that "it is critical that examiners look at the claim 'as a whole,' in other words, the claim should be evaluated ‘as an ordered combination, without ignoring the requirements of the individual steps'"). At least the features noted above (in the reproduced portion of claim 1) are significantly more than "athletic performance training and evaluation" as they identify a particular process and components for implementing such a process.
Because the Office Action does not expressly support the Step 2B analysis of the Section 101 rejection in writing with one of the enumerated citations or statements, the Office Action's rejection under Section 101 is deficient.
For at least these reasons, Applicant submits that the rejection of Applicant’s claims under 35 U.S.C. § 101 should be reversed.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and repetitive of the arguments asked and answered above.  As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. §101 are not withdrawn.

Rejections Under 35 U.S.C. § 112
The Applicant respectfully argues “The Examiner rejected claims 1-20 under 35 U.S.C. 112 as being indefinite. While Applicant submits that Applicant’s claims in their prior, unamended form are in compliance with 35 U.S.C. 112, Applicant has amended the claims accordingly to expedite issuance of the subject application. As such, Applicant respectfully requests that the rejections under 35 U.S.C. 112 be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §112 are withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715